Citation Nr: 0634532	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  There is no probative evidence demonstrating any right 
shoulder disability was proximately caused by VA treatment or 
any VA failure to diagnose and treat; an additional right 
shoulder disability due to VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care is not 
shown by the evidence of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional right shoulder disability have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in April 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

Although the veteran's service representative contends that 
additional development is required to obtain any quality 
assurance records that may exist, there is no evidence that 
such records actually exist and no indication if they exist 
how they might be relevant to the present claim.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005).

VA regulations at 38 C.F.R. § 3.361 establishing the 
requirements for claims requesting benefits under 38 U.S.C. 
1151(a) filed on or after October 1, 1997, became effective 
September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004).  A 
review of the record reveals that the veteran's claim was 
received in April 2003.  Although he was not provided 
specific notification of this regulation, the Board finds 
this new regulation is in no way liberalizing or 
significantly different from the statutory standard 
considered in the adjudication of the veteran's claim.  
Therefore, the Board finds the veteran is not prejudiced by 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2006).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this case, the veteran contends, in essence, that he 
sustained an additional right shoulder disability as a result 
of VA's failure to diagnose and treat an injury incurred on 
November 14, 2002.  He asserted his belief that he had 
incurred additional injuries to the shoulder because he was 
released to work without treating his right shoulder 
disorder.

Records show the veteran received VA hospital emergency room 
treatment on November 14, 2002, for complaints including a 
right elbow laceration and right lower rib cage and superior 
hip pain.  There was no indication of any right shoulder 
complaint.  X-rays of the right elbow and ribs revealed no 
fracture.  It was noted the veteran's right elbow wound was 
irrigated and sutured.  There was no evidence of any right 
shoulder complaints on follow-up treatment on November 19, 
2002, November 26, 2002, or December 23, 2002.  

A January 2, 2003, telephone advice report noted the veteran 
called and reported his pain had increased in severity and 
was now extending to the shoulder.  He requested he be 
provided stronger pain medication.  A VA physician advised 
splinting of the arm, but advised against providing any 
opioids.  Records dated January 6, 2003, show the veteran 
stated he was still having right shoulder pain and requested 
a continuation of his light duty slip.  A physician's 
addendum noted the veteran had been referred for orthopedic 
service evaluation.  

Private medical records dated January 14, 2003, noted the 
veteran stated he had complained of a right shoulder injury 
during VA treatment on November 14, 2002, but was told there 
were no right shoulder abnormalities.  Physical examination 
revealed discomfort globally about the right shoulder with 
complaints of pain and weakness in external rotation and 
abduction.  X-rays of the shoulder revealed some irregularity 
along the humeral head.  It was noted the veteran was 
referred for a magnetic resonance imaging (MRI) scan to rule 
out soft tissue injury.  A February 19, 2003, MRI of the 
right shoulder revealed focal distal supraspinatus 
tendinopathy, subacromial/subdeltoid bursitis, a humeral head 
cyst associated with cuff tendinopathy, and acromioclavicular 
arthrosis.  It was the opinion of an independent orthopedist 
in February 2003 that MRI findings did not show a rotator 
cuff tear and that a demonstrated bone bruise might require a 
few months for recovery.  

An April 28, 2003, VA orthopedic service report noted the 
veteran complained of a seven month history of right shoulder 
pain and that he reported he was being followed by an outside 
orthopedic surgeon who had scheduled him for an arthroscopic 
examination.  The examiner's impression was rotator cuff 
tendonitis versus small tear.

A June 2003 private medical statement noted that after 
examination and review of the medical information presented 
there were no objective findings with respect to the 
shoulder.  It was also noted that the veteran's prognosis was 
satisfactory, that he had a full range of motion, that there 
was no functional impairment and/or disability as a result of 
the injury, and that he was able to return to employment 
without restriction.  The physician stated the veteran was at 
maximum medical improvement.  

Based upon the evidence of record, the Board finds 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is not warranted for an additional 
right shoulder disability.  There is no probative evidence 
demonstrating any right shoulder disability was proximately 
caused by VA treatment or any VA failure to diagnose and 
treat a right shoulder injury.  An additional right shoulder 
disability due to VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care is not shown by the 
evidence of record.  In fact, private medical reports show a 
right shoulder bone bruise, presumably incurred in November 
2003, had resolved by examination in June 2003 without 
objective findings or functional impairment.

Although the veteran may believe he has an additional right 
shoulder disability due to VA error, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation.  Grottveit, 5 Vet. 
App. 91.  There is also no competent evidence demonstrating 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or that VA 
furnished hospital care, medical or surgical treatment, or 
examination without the veteran's informed consent.  
Therefore, the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.


When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional right shoulder 
disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


